 
EXHIBIT 10.4
 

--------------------------------------------------------------------------------

 
MASTER LOAN AND SECURITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 
Dated as of December 1, 2002
 

--------------------------------------------------------------------------------

 
 
NC CAPITAL CORPORATION
 
as Borrower
 
and
 
MORGAN STANLEY MORTGAGE CAPITAL INC.
 
as Lender
 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I
 
Definitions and Accounting Matters.
  
1
                   
Section 1.1
  
Certain Defined Terms.
  
1
   
Section 1.2
  
Accounting Terms and Determinations.
  
12
               
ARTICLE II
 
Loans, Note and Prepayments.
  
12
                   
Section 2.1
  
Loans.
  
12
   
Section 2.2
  
Notes.
  
13
   
Section 2.3
  
Procedure for Borrowing.
  
13
   
Section 2.4
  
Limitation on Types of Loans Illegality.
  
14
   
Section 2.5
  
Repayment of Loans; Interest.
  
15
   
Section 2.6
  
Mandatory prepayments or Pledge.
  
15
   
Section 2.7
  
Extension of Termination Date.
  
15
               
ARTICLE III
 
Payments; Computations; Etc.
  
16
                   
Section 3.1
  
Payments.
  
16
   
Section 3.2
  
Computations.
  
16
   
Section 3.3
  
Requirements of Law.
  
16
   
Section 3.4
  
Facility Fee.
  
17
               
ARTICLE IV
 
Collateral Security.
  
17
                   
Section 4.1
  
Collateral; Security Interest.
  
17
   
Section 4.2
  
Further Documentation.
  
18
   
Section 4.3
  
Changes in Locations, Names, etc.
  
19
   
Section 4.4
  
Lender’s Appointment as Attorney-in-Fact.
  
19
   
Section 4.5
  
Performance by Lender of Borrower’s Obligations.
  
20
   
Section 4.6
  
Proceeds.
  
20
   
Section 4.7
  
Remedies.
  
21
   
Section 4.8
  
Limitation on Duties Regarding Preservation of Collateral.
  
22
   
Section 4.9
  
Powers Coupled with an Interest.
  
22
   
Section 4.10
  
Release of Security Interest.
  
22
               
ARTICLE V
 
Conditions Precedent.
  
22
                   
Section 5.1
  
Initial Loan.
  
22
   
Section 5.2
  
Initial and Subsequent Loans.
  
23
               
ARTICLE VI
 
Representations and Warranties.
  
26
                   
Section 6.1
  
Existence.
  
26
   
Section 6.2
  
Financial Condition.
  
26



i



--------------------------------------------------------------------------------

   
Section 6.3
  
Litigation.
  
26
   
Section 6.4
  
No Breach.
  
27
   
Section 6.5
  
Action.
  
27
   
Section 6.6
  
Approvals.
  
27
   
Section 6.7
  
Margin Regulations.
  
27
   
Section 6.8
  
Taxes.
  
27
   
Section 6.9
  
Investment Company Act.
  
27
   
Section 6.10
  
Collateral; Collateral Security.
  
27
   
Section 6.11
  
Chief Executive Office/Jurisdiction of Organization.
  
28
   
Section 6.12
  
Location of Books and Records.
  
28
   
Section 6.13
  
True and Complete Disclosure.
  
28
   
Section 6.14
  
ERISA.
  
29
   
Section 6.15
  
Subsidiaries.
  
29
               
ARTICLE VII
 
Covenants of the Borrower.
  
29
                   
Section 7.1
  
Financial Statements.
  
29
   
Section 7.2
  
Litigation.
  
31
   
Section 7.3
  
Existence, etc.
  
31
   
Section 7.4
  
Prohibition of Fundamental Changes.
  
32
   
Section 7.5
  
Borrowing Base Deficiency.
  
32
   
Section 7.6
  
Notices.
  
32
   
Section 7.7
  
Reports.
  
33
   
Section 7.8
  
Underwriting Guidelines.
  
33
   
Section 7.9
  
Transactions with Affiliates.
  
33
   
Section 7.10
  
Limitation on Liens.
  
33
   
Section 7.11
  
Limitation on Guarantees.
  
34
   
Section 7.12
  
Limitation on Distributions.
  
34
   
Section 7.13
  
Servicer; Servicing Tape.
  
34
   
Section 7.14
  
Required Filings.
  
34
   
Section 7.15
  
No Adverse Selection.
  
34
   
Section 7.16
  
Remittance of Prepayments.
  
34
   
Section 7.17
  
Minimum Usage.
  
34
               
ARTICLE VIII
 
Events of Default.
  
34
                   
Section 8.1
  
Events of Default.
  
34
               
ARTICLE IX
 
Remedies Upon Default.
  
37
                   
Section 9.1
  
Remedies.
  
37
               
ARTICLE X
 
No Duty of Lender.
  
37
                   
Section 10.1
  
No Duty.
  
37



ii



--------------------------------------------------------------------------------

 
ARTICLE XI
 
Miscellaneous.
  
38
                   
Section 11.1
  
Waiver.
  
38
   
Section 11.2
  
Notices.
  
38
   
Section 11.3
  
Indemnification and Expenses.
  
38
   
Section 11.4
  
Amendments.
  
39
   
Section 11.5
  
Successors and Assigns.
  
39
   
Section 11.6
  
Survival.
  
39
   
Section 11.7
  
Captions.
  
39
   
Section 11.8
  
Counterparts.
  
40
   
Section 11.9
  
Loan Agreement Constitutes Security Agreement: Governing Law.
  
40
   
Section 11.10
  
Submission To Jurisdiction: Waivers.
  
40
   
Section 11.11
  
WAIVER OF JURY TRIAL.
  
40
   
Section 11.12
  
Acknowledgments.
  
40
   
Section 11.13
  
Hypothecation or Pledge of Loans.
  
41
   
Section 11.14
  
Servicing.
  
41
   
Section 11.15
  
Due Diligence Review.
  
42
   
Section 11.16
  
Set-Off.
  
43
   
Section 11.17
  
Intent.
  
43
               
SCHEDULES
                                 
SCHEDULE 1
  
Representations and Warranties re: Mortgage Loans
        
SCHEDULE 2
  
Filing Jurisdictions and Offices
        
SCHEDULE 3
  
Subsidiaries
                    
EXHIBITS
                                 
EXHIBIT A
  
Form of Promissory Note
        
EXHIBIT B
  
Form of Custodial Agreement
        
EXHIBIT C-1
  
Form of Opinion of Counsel to Borrower
        
EXHIBIT C-2
  
Form of Opinion of Counsel to Guarantor
        
EXHIBIT D
  
Form of Request for Borrowing
        
EXHIBIT E-1
  
Form of Borrower’s Release Letter
        
EXHIBIT E-2
  
Form of Warehouse Lender’s Release Letter
        
EXHIBIT F
  
Underwriting Guidelines
        
EXHIBIT G
  
Form of Servicer Notice
    

 



iii



--------------------------------------------------------------------------------

 
MASTER LOAN AND SECURITY AGREEMENT
 
MASTER LOAN AND SECURITY AGREEMENT, dated as of December 1, 2002, between NC
CAPITAL CORPORATION, a California corporation (the “Borrower”), and MORGAN
STANLEY MORTGAGE CAPITAL INC., a New York corporation (the “Lender”).
 
RECITALS
 
The Borrower has requested and the Lender has agreed, from time to time, to make
revolving credit loans to the Borrower to finance certain residential mortgage
loans owned by the Borrower and the Lender is prepared to make such loans upon
the terms and conditions herein.
 
In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows.
 
ARTICLE I
 
Definitions and Accounting Matters.
 
Section 1.1    Certain Defined Terms.    As used herein, the following terms
shall have the following meanings (all terms defined in this Section 1.1 or in
other provisions of this Loan Agreement in the singular to have the same
meanings when used in the plural and vice versa):
 
“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.
 
“Applicable Collateral Percentage” shall mean, except as may be reduced pursuant
to Section 11.16 hereof, for any date of determination and each type of Eligible
Mortgage Loan, the applicable percentage specified in (a) or (b) below, as
requested by the Borrower pursuant to Section 2.3 hereof:
 
(a) “Option One”:
 
Unseasoned Mortgage Loan
  
98.5%
Second Lien Mortgage Loan
  
98.5%
30+ Delinquent Mortgage Loan
  
85%
60+ Delinquent Mortgage Loan
  
75%
Defaulted Mortgage Loan
  
the applicable BPO Percentage
Discretionary Mortgage Loan
  
the applicable percentage specified by the Lender one (1) Business Day prior to
the applicable Funding Date

 
provided, however, if a Minimum Credit Trigger Event or a Tangible Net Worth
Trigger Event shall have occurred, the Applicable Collateral Percentage with
respect to all Unseasoned Mortgage Loans and all Second Lien Mortgage Loans
shall be reduced to 98%;





--------------------------------------------------------------------------------

 
(b) “Option Two”:
 
Unseasoned Mortgage Loan
  
97%
Second Lien Mortgage Loan
  
97%
30+ Delinquent Mortgage Loan
  
85%
60+ Delinquent Mortgage Loan
  
75%
Defaulted Mortgage Loan
  
the applicable BPO Percentage
Discretionary Mortgage Loan
  
the applicable percentage specified by the Lender one (1) Business Day prior to
the applicable Funding Date

 
If more than one of the aforementioned categories in (a) or (b) shall apply to
an Eligible Mortgage Loan, the lower percentage shall be applicable.
 
“Applicable Loan Rate” shall mean the Eurodollar Loan Rate in effect from time
to time, unless an event set forth in Section 2.4 shall occur, in which case the
Applicable Loan Rate from and after the date of such event shall mean the
Federal Loan Rate.
 
“Applicable Margin” shall mean the sum of the weighted average of the applicable
rates per annum for each type of Eligible Mortgage Loan for each day that Loans
shall be secured by such Eligible Mortgage Loans. For each type of Eligible
Mortgage Loan, the applicable rate shall be equal to the product of (a) a
fraction equal to (1) the Collateral Value of all Eligible Mortgage Loans of
such type, divided by (2) the Collateral Value of all Eligible Mortgage Loans,
and (b) the applicable percentage specified in (i) or (ii) below, as requested
by the Borrower pursuant to Section 2.3 hereof:
 
(i) “Option One”:
 
Unseasoned Mortgage Loan
  
1.00%
Second Lien Mortgage Loan
  
1.00%
30+ Delinquent Mortgage Loan
  
1.20%
60+ Delinquent Mortgage Loan
  
1.20%
Defaulted Mortgage Loan
  
1.45%
Discretionary Mortgage Loan
  
the applicable percentage specified by the Lender one (1) Business Day prior to
the applicable Funding Date

 
(ii) “Option Two”:
 
Unseasoned Mortgage Loan
  
.75%
Second Lien Mortgage Loan
  
.75%
30+ Delinquent Mortgage Loan
  
1.00%
60+ Delinquent Mortgage Loan
  
1.00%
Defaulted Mortgage Loan
  
1.45%
Discretionary Mortgage Loan
  
the applicable percentage specified by the Lender one (1) Business Day prior to
the applicable Funding Date

 



- 2 -



--------------------------------------------------------------------------------

 
If more than one of the aforementioned categories in (i) or (ii) shall apply to
an Eligible Mortgage Loan, the higher percentage shall be applicable.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. § 10 1
et. seq., as amended from time to time.
 
“Board Report” shall mean the documentation delivered to the Board of Directors
of the Guarantor pursuant to Section 7.1(b), which shall include, but is not
limited to (i) financial overview, (ii) consolidated financial statements and
(iii) any additional financial information included in such report from time to
time.
 
“Borrower” shall have the meaning provided in the heading hereof.
 
“Borrowing Base” shall mean the aggregate Collateral Value of all Eligible
Mortgage Loans.
 
“Borrowing Base Deficiency” shall have the meaning provided in Section 2.6
hereof.
 
“BPO Percentage” shall mean (i) with respect to any Defaulted Mortgage Loan for
which a Broker Price Opinion has not been obtained, 50% and (ii) with respect to
any Defaulted Mortgage Loan for which a Broker Price Opinion has been obtained,
65%.
 
“Broker Price Opinion” shall mean, with respect to a Mortgage Loan or an REO
Property, a broker’s price opinion prepared by a duly licensed real estate
broker who has no interest, direct or indirect, in the Mortgage Loan or REO
Property or in the Borrower or any Affiliate of the Borrower and whose
compensation is not affected by the results of the broker’s price opinion, and
which valuation (i) indicates the expected proceeds for a sale of the related
Mortgaged Property or REO Property and, (ii) with respect to any condominium
development or planned unit development that was not Federal National Mortgage
Association or Federal Home Loan Mortgage Corporation approved, the amount, if
any, by which the valuation was decreased as a result of such lack of approval,
and (iii) includes certain assumptions, including those as to the condition of
the exterior and interior of the applicable Mortgaged Property or REO property
and carrying costs and expenses during marketing time.
 
“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.
 
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement. the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 



- 3 -



--------------------------------------------------------------------------------

 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants or options to purchase any of the foregoing.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall have the meaning provided in Section 4.1(b) hereof.
 
“Collateral Value” shall mean, with respect to each Eligible Mortgage Loan, the
lesser of (a) the product of (i) the Market Value of such Eligible Mortgage
Loan, and (ii) the Applicable Collateral Percentage for such Eligible Mortgage
Loan, and (b) (i) 101% of the unpaid principal balance of such Eligible Mortgage
Loan for Option One and (ii) 100% of the unpaid principal balance of such
Eligible Mortgage Loan for Option Two; provided, however, if a Minimum Credit
Trigger Event or a Tangible Net Worth Trigger Event shall have occurred, the
Collateral Value with respect to each Option One Eligible Mortgage Loans shall
be the lesser of (a) the product of (1) the Market Value of such Eligible
Mortgage Loan, and (ii) the Applicable Collateral Percentage for such Eligible
Mortgage Loan, and (b) 100% of the unpaid principal balance of such Eligible
Mortgage Loan; provided, further, that the Collateral Value shall be deemed to
be zero with respect to each Mortgage Loan (1) in respect of which there is a
breach of representation and warranty set forth on Schedule 1 (assuming each
representation and warranty is made as of the date the Collateral Value thereof
is determined), (2) which ceases to be an Eligible Mortgage Loan for any reason
or (3) for which any Mortgage Loan Documents have been released from the
possession of the Custodian under the Custodial Agreement for a period in excess
of 15 days.
 
“Collection Account” shall mean one or more accounts established by the Servicer
subject to a security interest in favor of the Lender, into which all
Collections shall be deposited by the Servicer.
 
“Collections” shall mean, collectively, all collections and proceeds on, or in
respect of the Mortgage Loans, excluding collections required to be paid to the
Servicer or a mortgagor on the Mortgage Loans.
 
“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, among the Borrower, the Custodian and the Lender, substantially in the
form of Exhibit B hereto, as the same shall be modified and supplemented and in
effect from time to time.
 
“Custodian” shall mean Deutsche Bank National Trust Company, as custodian under
the Custodial Agreement, and its successors and permitted assigns thereunder.
 
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
 
“Defaulted Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is 90 days or more Delinquent and/or is subject to
a foreclosure proceeding.



- 4 -



--------------------------------------------------------------------------------

 
“Delinquent” shall mean that a Monthly Payment (as defined in Part III of
Schedule 1 hereto) has not been made by the close of business on the related Due
Date (as defined in Part III of Schedule 1 hereto).
 
“Discretionary Mortgage Loan” shall mean a Mortgage Loan which does not
specifically meet the parameters of an Eligible Mortgage Loan as described
herein.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 11.15 hereof with respect to any or all of
the Mortgage Loans, as desired by the Lender from time to time.
 
“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.1 shall have been satisfied.
 
“Eligible Mortgage Loan” shall mean a Mortgage Loan originated by the Borrower
or any Affiliate of the Borrower, secured by a first or second mortgage Lien on
a one-to-four family residential property, as to which the representations, and
warranties in Section 6.10 and Part I and Part II of Schedule 1 hereof are
correct; provided, however, that, in no event shall any Eligible Mortgage Loan
be a security for purposes of any securities or blue-sky laws; and provided,
further, that the following Mortgage Loans shall not be an Eligible Mortgage
Loan: (1) a Mortgage Loan for which the related obligor is subject to a
voluntary or involuntary bankruptcy proceeding or for which the related
Mortgaged Property has been acquired through foreclosure, acceptance of a
deed-in-lieu of foreclosure or otherwise in accordance with applicable law in
connection with the default of such Mortgage Loan, (2) a Defaulted Mortgage Loan
for which a Broker Price Opinion can not be obtained, (3) a Mortgage Loan that
is listed on the Exception Report, and (4) a Mortgage Loan which shall have been
pledged to the Lender hereunder for more than 120 days. The Lender shall have
sole discretion in determining whether the concentration limits provided for in
Part 11 of Schedule 1 hereto have been exceeded.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which the Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the
Borrower is a member.
 
“Equity Proceeds” shall mean with respect to the Guarantor, an amount equal to
the net proceeds from the issuance of any securities of the Guarantor or the net
proceeds to the Guarantor from contributions to capital or otherwise by another
Person.
 
“Eurodollar Loan Rate” shall mean a rate per annum equal to the sum of the
Eurodollar Rate plus the Applicable Margin.



- 5 -



--------------------------------------------------------------------------------

 
“Eurodollar Rate” shall mean, with respect to each day a Loan is outstanding,
the rate per annum based on the rate appearing at page 5 of the Telerate Screen
as one-month LIBOR on such date (and if such date is not a Business Day, the
Eurodollar Rate in effect on the Business Day immediately preceding such date),
and if such rate shall not be so quoted, the rate per annum at which the Lender
is offered Dollar deposits at or about 10:00 A.M., New York City time, on such
date by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of its Loans are then being
conducted for delivery on such day for a period of 30 days and in an amount
comparable to the amount of the Loans to be outstanding on such day.
 
“Execution” shall have the meaning specified in the Custodial Agreement.
 
“Exception Report” shall mean the portion of the Mortgage Loan Schedule and
Exception Report detailing Exceptions in respect of each Mortgage Loan.
 
“Event of Default” shall have the meaning, provided in Article VIII hereof.
 
“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three federal funds
brokers of recognized standing selected by it.
 
“Federal Loan Rate” shall mean a rate per annum equal to the sum of (a) the
Federal Funds Rate plus 1.00% and (b) the Applicable Margin.
 
“Funding Date” shall mean the date on which a Loan is made hereunder.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over the Borrower, any of its
Subsidiaries or any of its properties.
 
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided, that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by the Lender. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.



- 6 -



--------------------------------------------------------------------------------

 
“Guarantor” shall mean New Century Financial Corporation.
 
“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements, sale/buy-back agreements or like arrangements; (g)
Indebtedness of others Guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; and (i) Indebtedness of general partnerships of which such
Person is a general partner.
 
“Initial Servicer” shall have the meaning provided in Section 11.14(a) hereof.
 
“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, copyrights, franchises and other intangible
assets (excluding, in any event, the value of any residual securities and the
value of any owned or purchased mortgage servicing rights).
 
“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of US Treasury Securities, futures contract,
mortgage related security, Eurodollar futures contract, options related
contract, interest rate swap, cap or collar agreement or similar arrangement
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by the Borrower and an Affiliate of the Lender, and
acceptable to the Lender.
 
“Lender” shall have the meaning provided in the heading hereto.
 
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.
 
“Loan” shall have the meaning provided in Section 2.1(a) hereof.
 
“Loan Agreement” shall mean this Master Loan and Security Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.



- 7 -



--------------------------------------------------------------------------------

 
“Loan Documents” shall mean, collectively, this Loan Agreement, the Note, the
Custodial Agreement and the New Century Guaranty.
 
“Market Value” shall mean, as of any date in respect of an Eligible Mortgage
Loan, the value determined by the Lender in good faith and in its sole
discretion.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of the Borrower
or any of its Material Affiliates, (b) the ability of the Borrower or any of its
Material Affiliates to perform its obligations under any of the Loan Documents
to which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lender under any of the Loan
Documents, (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or (f) the Collateral as a
whole.
 
“Material Affiliate” shall mean each of New Century Financial Corporation and
New Century Mortgage Corporation, and their respective successors and assigns.
 
“Maximum Credit” shall mean $900,000,000.00, as reduced in accordance with
Section 2.1 hereof.
 
“Minimum Credit Trigger Event” shall have occurred, if at any time the average
daily balance of all the Loans is less than $150,000,000.
 
“Minimum Usage Fee” shall mean, with respect to any date of determination, an
annualized fee equal to the product of (a) the difference, if any, between (i)
$500,000,000 and (ii) the average Borrowing Base for the previous six (6)
calendar months and (b)(i) the Eurodollar Rate plus 1.00% if the Borrower has
chosen Option One pursuant to Section 2.3(a) hereof or there are no borrowings
hereunder or (ii) the Eurodollar Rate plus 0.75% if the Borrower has chosen
Option Two pursuant to Section 2.3(a) hereof.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second Lien on the fee in real property
securing the Mortgage Note.
 
“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.
 
“Mortgage Loan” shall mean a mortgage loan which the Custodian has been
instructed to hold for the Lender pursuant to the Custodial Agreement, and which
Mortgage Loan includes, without limitation, a Mortgage Note and related
Mortgage.
 
“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.
 
“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.



- 8 -



--------------------------------------------------------------------------------

 
“Mortgage Loan Schedule and Exception Report” shall mean the mortgage loan
schedule and exception report prepared by the Custodian pursuant to the
Custodial Agreement.
 
“Mortgage Loan Tape” shall mean a computer-readable file containing information
with respect to each Mortgage Loan, to be delivered by the Borrower to the
Lender pursuant to Section 2.3(a) hereof which tape fields are identified on
Annex I to the Custodial Agreement.
 
“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.
 
“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.
 
“Mortgagor” shall mean the obligor on a Mortgage Note.
 
“MS & Co.” shall mean Morgan Stanley & Co. Incorporated, a registered
broker-dealer.
 
“MS Indebtedness” shall mean any indebtedness of the Borrower hereunder and
under any other arrangement between the Borrower on the one hand and the Lender
or an Affiliate of the Lender on the other hand (including, without limitation,
any Loans, interest due and default interest, termination payments, hedging
costs, facility fees and expenses).
 
“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
the Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.
 
“Net Income” shall mean, for any period, the net income of the Guarantor for
such period as determined in accordance with GAAP.
 
“New Century Guaranty” shall mean the Guaranty by and between the Guarantor and
the Lender, dated as of December 1, 2002.
 
“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.
 
“Note” shall have the meaning provided in Section 2.2(a) hereof.
 
“Option One” shall mean, with respect to any requested borrowing hereunder, the
option specified in (a) of the definition of “Applicable Collateral Percentage”
and 2(b)(i) of the definition of “Applicable Margin.”
 
“Option Two” shall mean, with respect to any requested borrowing hereunder, the
option specified in (b) of the definition of “Applicable Collateral Percentage
and (2)(b)(ii) of the definition “Applicable Margin.”
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.



- 9 -



--------------------------------------------------------------------------------

 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
 
“Plan” shall mean an employee benefit or other plan established or maintained by
the Borrower or any ERISA Affiliate and covered by Title IV of ERISA, other than
a Multiemployer Plan.
 
“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount under this Loan Agreement, the Note or any other Loan Document that
is not paid when due to the Lender (whether at stated maturity, by acceleration,
by optional or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 4% per annum plus the Prime Rate in effect on
such due date and from time to time thereafter until such amount is paid in
full.
 
“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.
 
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.
 
“Remittance Date” shall mean the 5th Business Day of each month. For purposes of
this definition, “Business Day” shall mean any day other than (a) a Saturday or
Sunday or (b) a day on which banking and savings and loan institutions in the
States of Florida and California are authorized or obligated by law or executive
order to be closed.
 
“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person.
 
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“Second Lien Mortgage Loan” shall mean an Eligible Mortgage Loan which is
secured by a second Lien on the related Mortgaged Property.
 
“Secured Obligations” shall have the meaning provided in Section 4.1(c) hereof.



- 10 -



--------------------------------------------------------------------------------

 
“Servicer” shall mean the Initial Servicer or a Third Party Servicer, as the
context requires.
 
“Servicer Notice” shall have the meaning provided in Section 11.14(c) hereof.
 
“Servicing Agreement” shall have the meaning provided in Section 11.14(c)
hereof.
 
“Servicing Records” shall have the meaning provided in Section 11.14(b) hereof.
 
“60+ Delinquent Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is between 60 days and 89 days (inclusive)
Delinquent.
 
“Sub-prime Mortgage Loan” shall mean an Eligible Mortgage Loan with respect to
which the related Mortgagor has received a credit rating of “C” or “D” as
determined in accordance with the Borrower’s origination guidelines in effect as
of the Effective Date.
 
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
 
“System” shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications and the like utilized by any Person for the
benefit of such Person to perform its obligations and to administer and track,
store, process, provide, and where appropriate, insert, true and accurate dates
and calculations for dates and time spans with respect to the Mortgage Loans.
 
“Tangible Net Worth” shall mean, as of any date of determination, all amounts
which would be included under capital on a balance sheet of the Guarantor at
such date, determined in accordance with GAAP, less (i) amounts owing to the
Guarantor from Affiliates and (ii) Intangible Assets.
 
“Tangible Net Worth Trigger Event” shall have occurred (based on the Guarantor’s
most recent monthly financials) if the Tangible Net Worth of the Guarantor is
less than the sum of (i) $275,000,000, (ii) 75% of the aggregate consolidated
positive Net Income, calculated from the period beginning December 31, 2002 to
the most recently ended monthly period and (iii) an amount equal to 50% of any
Equity Proceeds received by the Guarantor since December 31, 2002.
 
“Termination Date” shall mean December 13, 2003 or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.



- 11 -



--------------------------------------------------------------------------------

 
“Third Party Servicer” shall have the meaning provided in Section 11.14(c)
hereof.
 
“30+ Delinquent Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is between 30 days and 59 days (inclusive)
Delinquent.
 
“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of a
the Guarantor during such period maintained in accordance with GAAP.
 
“Underwriting Guidelines” shall mean the underwriting guidelines attached as
Exhibit F hereto.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
 
“Unseasoned Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan (provided, that notwithstanding the definition of the
term “Eligible Mortgage Loan,” an Unseasoned Mortgage Loan must have a first
Lien status with respect to the related Mortgaged Property) which has been
originated 120 days or less prior to the related Funding Date.
 
Section 1.2    Accounting Terms and Determinations.    Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender hereunder shall be
prepared, in accordance with GAAP.
 
ARTICLE II
 
Loans, Note and Prepayments.
 
Section 2.1    Loans.
 
        (a)  The Lender agrees to make, on the terms and subject to the
conditions of this Loan Agreement, loans (individually, a “Loan” and,
collectively, the “Loans”) to the Borrower in Dollars, from and including the
Effective Date to but not including the Termination Date in an aggregate
principal amount at any one time outstanding up to but not exceeding the lesser
of (i) the Maximum Credit and (ii) the Borrowing Base as in effect from time to
time.
 
        (b)  Subject to the terms and conditions of this Loan Agreement, during
such period the Borrower may borrow, repay and reborrow hereunder; provided,
that notwithstanding the foregoing, the Lender shall have no obligation to make
Loans to the Borrower in excess of the lesser of (i) the Maximum Credit and (ii)
the Borrowing Base and, if a Tangible Net Worth Trigger Event shall have
occurred or in the event the obligation of the Lender to make Loans to the
Borrower shall otherwise be terminated as permitted hereunder, the Lender shall
have no further obligation to make additional Loans hereunder.



- 12 -



--------------------------------------------------------------------------------

 
Section 2.2    Notes.
 
        (a)  The Loans made by the Lender shall be evidenced by a single
promissory note of the Borrower substantially in the form of Exhibit A hereto
(the “Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the amount of the Maximum Credit as originally in effect and otherwise
duly completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.
 
        (b)  The date, amount and interest rate of each Loan made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books and, prior to any transfer of the
Note, endorsed by the Lender on the schedule attached to the Note or any
continuation thereof; provided, that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under the Note in
respect of the Loans.
 
Section 2.3    Procedure for Borrowing.
 
        (a)  The Borrower may request a borrowing hereunder, on any Business Day
during the period from and including the Effective Date to, but not including,
the Termination Date by delivering to the Lender, with a copy to the Custodian,
a written request for borrowing, substantially in the form of Exhibit D attached
hereto, which request must be received by the Lender prior to 11:00 a.m., New
York City time, at least one (1) Business Day prior to the requested Funding
Date. Such request for borrowing shall (i) attach a schedule identifying the
Eligible Mortgage Loans that the Borrower proposes to pledge to the Lender and
which are to be included in the Borrowing Base in connection with such
borrowing, (ii) specify the requested Funding Date, (iii) be accompanied by a
Mortgage Loan Tape containing information with respect to the Eligible Mortgage
Loans that the Borrower proposes to pledge to the Lender and to be included in
the Borrowing Base in connection with such borrowing, (iv) attach an officer’s
certificate signed by a Responsible Officer of the Borrower as required by
Section 5.2(b) hereof and (v) specify either Option One or Option Two for such
borrowing, at which point all borrowings hereunder, including each Eligible
Mortgage Loan then pledged or to be included in the Borrowing Base in connection
with such borrowing, shall be calculated according to such option.
 
        (b)  Upon the Borrower’s request for a borrowing pursuant to Section
2.3(a), the Lender shall, subject to the limitations set forth in Section 2.1(a)
hereof and upon satisfaction of all conditions precedent set forth in Sections
5.1 and 5.2 hereof, make a Loan to the Borrower on the requested Funding Date,
in the amount so requested; provided, however, that if the Mortgage Loan Tape
includes Discretionary Mortgage Loans that Borrower proposes to pledge to the
Lender and which are to be included in the Borrowing Base in connection with
such borrowing, the Lender’s obligation to fund such Discretionary Mortgage
Loans shall be in its sole and absolute discretion. The Borrower acknowledges
that the Lender may retain an amount equal to $100 per Defaulted Mortgage Loan
to cover the costs of obtaining Broker Price Opinions.
 



- 13 -



--------------------------------------------------------------------------------

 
        (c)  The Borrower shall release to the Custodian no later than 1:30 p.m.
New York time, one (1) Business Day prior to any Funding Date (in the case of
the first 150 Eligible Mortgage Loans delivered in connection with any Funding
Date) plus one (1) additional Business Day prior to any Funding Date (for each
additional 100 Eligible Mortgage Loans in excess thereof delivered in connection
with any Funding Date), the Mortgage File pertaining to each Eligible Mortgage
Loan to be pledged to the Lender and included in the Borrowing Base on such
requested Funding Date, in accordance with the terms and conditions of the
Custodial Agreement.
 
        (d)  Pursuant to the Custodial Agreement, the Custodian shall deliver to
the Lender and the Borrower, no later than 1:00 p.m. New York City time on a
Funding Date, a Trust Receipt (as defined in the Custodial Agreement) in respect
of all Mortgage Loans pledged to the Lender on such Funding Date, and a Mortgage
Loan Schedule and Exception Report. The Borrower acknowledges that Mortgage
Loans listed in the Exception Report are not Eligible Mortgage Loans and the
Lender is not required to advance funds in respect of such Mortgage Loans and
such Mortgage Loans listed in the Exception Report shall not be subject to the
Lien of this Loan Agreement.
 
        (e)  Subject to Article V hereof, such borrowing will then be made
available to the Borrower by the Lender transferring, via wire transfer, to the
following account of the Borrower: ABA # 021001033, Account #01419663, Attn: New
Century, in the aggregate amount of such borrowing in funds immediately
available to the Borrower.
 
Section 2.4    Limitation on Types of Loans Illegality.    Anything herein to
the contrary notwithstanding, if, on or prior to the determination of any
Eurodollar Rate:
 
        (a)  the Lender determines, which determination shall be conclusive,
that quotations of interest rates for the relevant deposits referred to in the
definition of “Eurodollar Rate” in Section 1.1 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Loans as provided herein; or
 
        (b)  the Lender determines, which determination shall be conclusive,
that the relevant rate of interest referred to in the definition of “Eurodollar
Rate” in Section 1.1 hereof upon the basis of which the rate of interest for
Loans is to be determined is not likely adequately to cover the cost to the
Lender of making or maintaining Loans; or
 
        (c)  it becomes unlawful for the Lender to honor its obligation to make
or maintain Loans hereunder using a Eurodollar Rate;
 
then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Loans, and the Borrower shall, at its sole option and
discretion, either prepay all such Loans as may be outstanding or pay interest
on such Loans at a rate per annum equal to the Federal Loan Rate; provided, that
if the Lender determines not to make any additional Loans, then the Lender shall
reimburse the Borrower a pro rata portion of the facility fee paid to the Lender
pursuant to Section 3.4, based upon the number of days elapsed from the
Effective Date to date of such determination.
 



- 14 -



--------------------------------------------------------------------------------

 
Section 2.5    Repayment of Loans; Interest.
 
        (a)  The Borrower hereby promises to repay in full in Dollars on the
Termination Date, the aggregate outstanding principal amount of the Loans plus
all accrued and unpaid interest thereon and any other sums due hereunder on such
date.
 
        (b)  The Borrower hereby promises to pay to the Lender interest on the
unpaid principal amount of each Loan for the period from and including the date
of such Loan to, but excluding, the date such Loan shall be paid in full, at a
rate per annum equal to the Applicable Loan Rate. Notwithstanding the foregoing,
the Borrower hereby promises to pay to the Lender interest at the applicable
Post-Default Rate on any principal of any Loan and on any other amount payable
by the Borrower hereunder or under the Note that shall not be paid in full when
due (whether at stated maturity, by acceleration or by mandatory prepayment or
otherwise) for the period from and including the due date thereof to but
excluding the date the same is paid in full. Interest shall accrue on the unpaid
principal balance of each Loan on a daily basis. Accrued interest on each Loan
shall be payable monthly on the first Business Day of each month and for the
last month of the Loan Agreement on the first Business Day of such last month
and on the Termination Date; provided, that the Lender may, in its sole
discretion, require accrued interest to be paid simultaneously with any
prepayment of principal made by the Borrower on account of any of the Loans
outstanding. Interest payable at the Post-Default Rate shall accrue daily and
shall be payable in accordance with the foregoing.
 
        (c)  It is understood and agreed that, unless and until a Default shall
have occurred and be continuing, the Borrower shall be entitled to the proceeds
of the Mortgage Loans pledged to the Lender hereunder.
 
Section 2.6    Mandatory prepayments or Pledge.
 
If at any time the aggregate outstanding principal amount of Loans exceeds the
Borrowing Base (a “Borrowing Base Deficiency”), as determined by the Lender and
notified to the Borrower on any Business Day, the Borrower shall no later than
one (1) Business Day after receipt of such notice, either prepay the Loans in
part or in whole or pledge additional Eligible Mortgage Loans (which Collateral
shall be in all respects acceptable to the Lender in its sole discretion) to the
Lender, such that after giving effect to such prepayment or pledge of additional
Eligible Mortgage Loans a Borrowing Base Deficiency shall no longer exist.
 
Section 2.7    Extension of Termination Date.
 
At the request of the Borrower made at least thirty (30) days, but in no event
earlier than ninety (90) days, prior to the then current Termination Date, the
Lender may in its sole discretion extend the Termination Date for a period to be
determined by Lender in its sole discretion by giving written notice of such
extension to the Borrower no later than twenty (20) days, but in no event
earlier than thirty (30) days, prior to the then current Termination Date. Any
failure by the Lender to deliver such notice of extension shall be deemed to be
the Lender’s determination not to extend the then current Termination Date.



- 15 -



--------------------------------------------------------------------------------

 
ARTICLE III
 
Payments; Computations; Etc.
 
Section 3.1    Payments.
 
        (a)  Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this Loan
Agreement and the Note, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at the
following account maintained by the Lender: Account No. 40615114, for the
account of MSMCI, Citibank, N.A., ABA No. 021000089, Attn: Whole Loan
Operations, not later than 1:00 p.m., New York City time, on the date on which
such payment shall become due (and each such payment made after such time on
such due date shall be deemed to have been made on the next succeeding Business
Day). The Borrower acknowledges that it has no rights of withdrawal from the
foregoing account.
 
        (b)    Except to the extent otherwise expressly provided herein, if the
due date of any payment under this Loan Agreement or the Note would otherwise
fall on a day that is not a Business Day, such date shall be extended to the
next succeeding Business Day, and interest shall be payable for any principal so
extended for the period of such extension.
 
Section 3.2    Computations.    Interest on the Loans shall be computed on the
basis of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.
 
Section 3.3    Requirements of Law.
 
        (a)  If any Requirement of Law (other than with respect to any amendment
made to the Lender’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
 
(i)    shall subject the Lender to any tax of any kind whatsoever with respect
to this Loan Agreement, the Note or any Loan made by it (excluding net income
taxes) or change the basis of taxation of payments to the Lender in respect
thereof;
 
(ii)    shall impose or hold applicable any reserve, special deposit, compulsory
Loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, Loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
(iii)    shall impose on the Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining any Loan or to reduce
 



- 16 -



--------------------------------------------------------------------------------

any amount due or owing hereunder in respect thereof, then, in any such case,
the Borrower shall promptly pay the Lender such additional amount or amounts as
will compensate the Lender for such increased cost or reduced amount receivable.
 
        (b)  If the Lender shall have determined that the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Lender’s certificate of incorporation and by-laws or other organizational
or governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Lender to be material, then from time to time, the
Borrower shall either (i) promptly pay to the Lender such additional amount or
amounts as will compensate the Lender for such reduction or (ii) at its sole
option and discretion, prepay all Loans as may be outstanding and terminate this
Loan Agreement. If the Borrower prepays all outstanding Loans and terminate this
Loan Agreement as provided in (ii) of the prior sentence, then the Lender shall
reimburse the Borrower a pro rata portion of the facility fee paid to the Lender
pursuant to Section 3.4, based upon the number of days elapsed from the
Effective Date to the date of termination.
 
        (c)  If the Lender becomes entitled to claim any additional amounts
pursuant to this Article, it shall promptly notify the Borrower of the event by
reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this Section submitted by the Lender to the Borrower
shall be conclusive in the absence of manifest error.
 
Section 3.4    Facility Fee.
 
The Borrower agrees to pay to the Lender on or prior to the execution of this
Loan Agreement a facility fee of $2,250,000, such payment to be made in Dollars,
in immediately available funds, without deduction, set-off or counterclaim, to
the Lender at the account set forth in Section 3.1(a) hereof.
 
ARTICLE IV
 
Collateral Security.
 
Section 4.1    Collateral; Security Interest.
 
        (a)  Pursuant to the Custodial Agreement, the Custodian shall hold the
Mortgage Loan Documents as exclusive bailee and agent for the Lender pursuant to
terms of the Custodial Agreement and shall deliver Trust Receipts (as defined in
the Custodial Agreement) to the Lender each to the effect that it has reviewed
such Mortgage Loan Documents in the manner and to the extent required by the
Custodial Agreement and identifying any deficiencies in such Mortgage Loan
Documents as so reviewed.
 



- 17 -



--------------------------------------------------------------------------------

 
        (b)  All of the Borrower’s right, title and interest in, to and under
each of the following items of property, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located, is hereinafter
referred to as the “Collateral”:
 
(i)    all Mortgage Loans;
 
(ii)    all Mortgage Loan Documents, including, without limitation, all
promissory notes and all Servicing Records, Servicing Agreements and any other
collateral pledged or otherwise relating to such Mortgage Loans, together with
all files, documents, instruments, surveys, certificates, correspondence,
appraisals, accounting records and other books and records relating thereto,
including electronic records;
 
(iii)    all mortgage guaranties and insurance (issued by governmental agencies
or otherwise) and any mortgage insurance certificate or other document
evidencing such mortgage guaranties or insurance relating to any Mortgage Loan
and all claims and payments thereunder;
 
(iv)    all other insurance policies and insurance proceeds relating to any
Mortgage Loan or the related Mortgaged Property;
 
(v)    all Interest Rate Protection Agreements, relating to or constituting any
and all of the foregoing;
 
(vi)    the Collection Account and all monies from time to time on deposit in
the Collection Account;
 
(vii)    all collateral, however defined, under any other agreement between the
Borrower or any of its Affiliates on the one hand and the Lender or any of its
Affiliates on the other hand;
 
(viii)    all “general intangibles”, “accounts” and “chattel paper” as defined
in the Uniform Commercial Code relating to or constituting any and all of the
foregoing; and
 
(ix)    any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.
 
        (c)  The Borrower hereby assigns, pledges and grants a security interest
in all of its right, title and interest in, to and under the Collateral to the
Lender to secure the MS Indebtedness including, without limitation, the
repayment of principal of and interest on all Loans and all other amounts owing
to the Lender hereunder, under the Note and under the other Loan Documents
(collectively, the “Secured Obligations”). The Borrower agrees to mark its
computer records and tapes to evidence the interests granted to the Lender
hereunder.
 
Section 4.2    Further Documentation.    At any time and from time to time, upon
the written request of the Lender, and at the sole expense of the Borrower, the
Borrower will promptly and duly execute and deliver, or will promptly cause to
be executed and delivered, such
 



- 18 -



--------------------------------------------------------------------------------

further instruments and documents and take such further action as the Lender may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Loan Agreement and of the rights and powers herein granted, including,
without limitation, the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Liens created hereby. The Borrower also hereby authorizes the Lender to file any
such financing or continuation statement without the signature of the Borrower
to the extent permitted by applicable law. A photographic or other reproduction
of this Loan Agreement shall be sufficient as a financing statement for filing
in any jurisdiction.
 
Section 4.3    Changes in Locations, Names, etc.    The Borrower shall not (i)
change the location of its chief executive office/chief place of business from
that specified in Article VI hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or (iii) unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have filed or delivered to
the Lender for filing all Uniform Commercial Code financing statements and
amendments thereto as the Lender shall request and taken all other actions
deemed necessary by the Lender to continue the perfected status of the Lender in
the Collateral with the same or better priority.
 
Section 4.4    Lender’s Appointment as Attorney-in-Fact.
 
        (a)  The Borrower hereby irrevocably constitutes and appoints the Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Borrower and in the name of the Borrower or in its own
name, from time to time in the Lender’s discretion, for the purpose of carrying
out the terms of this Loan Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Loan Agreement, and, without
limiting the generality of the foregoing, the Borrower hereby gives the Lender
the power and right, on behalf of the Borrower, without assent by, but with
notice to the Borrower, if an Event of Default shall have occurred and be
continuing, to do the following:
 
(i)    in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable; or
 
(ii)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and (A) to direct any party liable for any payment under
any Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Lender or as the Lender shall direct; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices,
 



- 19 -



--------------------------------------------------------------------------------

assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) to defend any suit, action or proceeding brought
against the Borrower with respect to any Collateral; (F) to settle, compromise
or adjust any suit, action or proceeding described in clause (E) above and, in
connection therewith, to give such discharges or releases as the Lender may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Lender were the absolute owner thereof for all
purposes, and to do, at the Lender’s option and the Borrower’s expense, at any
time, and from time to time, all acts and things which the Lender deems
necessary to protect, preserve or realize upon the Collateral and the Lender’s
Liens thereon and to effect the intent of this Loan Agreement, all as fully and
effectively as the Borrower might do.
 
The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
        (b)  The Borrower also authorizes the Lender, at any time and from time
to time, to execute, in connection with any sale provided for in Section 4.7
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.
 
        (c)  The powers conferred on the Lender are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own gross negligence, bad faith or willful misconduct.
 
Section 4.5    Performance by Lender of Borrower’s Obligations.    If the
Borrower fails to perform or comply with any of its agreements contained in the
Loan Documents and the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the Lender
incurred in connection with such performance or compliance, together with
interest thereon at a rate per annum equal to the Post-Default Rate, shall be
payable by the Borrower to the Lender on demand and shall constitute Secured
Obligations.
 
Section 4.6    Proceeds.    If an Event of Default shall occur and be
continuing, (a) all proceeds of Collateral received by the Borrower consisting
of cash, checks and other near-cash items shall be held by the Borrower in trust
for the Lender, segregated from other funds of the Borrower, and shall forthwith
upon receipt by the Borrower be turned over to the Lender in the exact form
received by the Borrower (duly endorsed by the Borrower to the Lender, if
required) and (b) any and all such proceeds received by the Lender (whether from
the Borrower or otherwise) may, in the sole discretion of the Lender, be held by
the Lender as collateral security for, and/or then or at any time thereafter may
be applied by the Lender against, the Secured
 



- 20 -



--------------------------------------------------------------------------------

Obligations (whether matured or unmatured), such application to be in such order
as the Lender shall elect. Any balance of such proceeds remaining after the
Secured Obligations shall have been paid in full and this Loan Agreement shall
have been terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. For purposes hereof, proceeds shall
include, but not be limited to, all principal and interest payments, all
prepayments and payoffs, insurance claims, condemnation awards, sale proceeds,
real estate owned rents and any other income and all other amounts received with
respect to the Collateral.
 
Section 4.7    Remedies.    If a Default shall occur and be continuing, the
Lender may, at its option and at the Borrower’s expense, enter into one or more
Interest Rate Protection Agreements covering all or a portion of the Mortgage
Loans pledged to the Lender hereunder, and the Borrower shall be responsible for
all damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against the Lender relating to or arising out of such
Interest Rate Protection Agreements; including, without limitation, any losses
resulting from such Interest Rate Protection Agreements. If an Event of Default
shall occur and be continuing, the Lender may exercise, in addition to all other
rights and remedies granted to it in this Loan Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the Uniform
Commercial Code. Without limiting the generality of the foregoing, the Lender
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Borrower or any other Person (each and all of which
demands, presentments, protests, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of the Lender or elsewhere upon such terms
and conditions and at such prices as it may deem best in its good faith
judgment, for cash or on credit or for future delivery without assumption of any
credit risk. The Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Borrower, which right or equity is hereby waived or
released. The Borrower further agrees, at the Lender’s request, to assemble the
Collateral and make it available to the Lender at places which the Lender shall
reasonably select, whether at the Borrower’s premises or elsewhere. The Lender
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Lender hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as the Lender may elect, and only after such
application and after the payment by the Lender of any other amount required or
permitted by any provision of law, including, without limitation, Section
9-608(a)(l)(c) of the Uniform Commercial Code, need the Lender account for the
surplus, if any, to the Borrower. To the extent permitted by applicable law, the
Borrower waives all claims, damages and demands it may acquire against the
Lender arising out of the exercise by the Lender of any of its rights hereunder,
other than those claims, damages and demands arising from the gross negligence,
bad faith or willful misconduct of the Lender. If any notice of a proposed sale
or other disposition of Collateral shall be required
 



- 21 -



--------------------------------------------------------------------------------

by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition. The Borrower shall remain liable for
any deficiency (plus accrued interest thereon as contemplated pursuant to
Section 2.5(b) hereof) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorneys employed by the Lender to collect such
deficiency.
 
Section 4.8    Limitation on Duties Regarding Preservation of Collateral.    The
Lender’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as the
Lender deals with similar property for its own account. Neither the Lender nor
any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower or otherwise.
 
Section 4.9    Powers Coupled with an Interest.    All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.
 
Section 4.10    Release of Security Interest.    Upon termination of this Loan
Agreement and repayment to the Lender of all Secured Obligations and the
performance of all obligations under the Loan Documents, the Lender shall
release its security interest in any remaining Collateral.
 
ARTICLE V
 
Conditions Precedent.
 
Section 5.1    Initial Loan.    The obligation of the Lender to make its initial
Loan hereunder is subject to the satisfaction, immediately prior to or
concurrently with the making of such Loan, of the condition precedent that the
Lender shall have received all of the following items, each of which shall be
satisfactory to the Lender and its counsel in form and substance:
 
        (a)  Loan Documents.
 
(i)    Loan Agreement.    This Loan Agreement, duly executed and delivered by
the Borrower;
 
(ii)    Note.    The Note, duly executed and delivered by the Borrower;
 
(iii)    Custodial Agreement.    The Custodial Agreement, duly executed and
delivered by the Borrower and the Custodian; and
 
(iv)    New Century Guaranty.    The New Century Guaranty duly executed and
delivered by the Guarantor.
 
        (b)  Organizational Documents.    A good standing certificate and
certified copies of the charter and by-laws (or equivalent documents) of the
Borrower and the Guarantor and of all corporate or other authority for the
Borrower and the Guarantor with respect to the
 



- 22 -



--------------------------------------------------------------------------------

execution, delivery and performance of the Loan Documents to which it is a
party, and each other document to be delivered by the Borrower and the Guarantor
from time to time in connection with the Loan Documents (and the Lender may
conclusively rely on such certificate until it receives notice in writing from
the Borrower or the Guarantor to the contrary).
 
        (c)  Legal Opinions. Legal opinions of inside and outside counsels to
the Borrower and the Guarantor, substantially in the form attached hereto as
Exhibit C.
 
        (d)  Trust Receipt and Mortgage Loan Schedule and Exception Report. A
Trust Receipt, substantially in the form of Annex 2 of the Custodial Agreement,
dated the Effective Date, from the Custodian, duly completed, with a Mortgage
Loan Schedule and Exception Report attached thereto.
 
        (e)  Servicing Agreement(s). Any Servicing Agreement, certified as a
true, correct and complete copy of the original together, with a fully executed
Servicer Notice and, if the Servicer is the Borrower or an Affiliate of the
Borrower, the letter of the applicable Servicer consenting to termination of
such Servicing Agreement, without charge, upon the occurrence of an Event of
Default.
 
        (f)  [Reserved].
 
        (g)  Securitization Letter. A letter agreement between the Borrower and
MS&Co. granting MS&Co., the exclusive option to act as lead underwriter or
placement agent in connection with one offering of mortgage backed securities
backed by residential mortgage loans made by the Borrower with respect to the
Eligible Mortgage Loans in the calendar year 2003 if the Borrower completes at
least two transactions in the year 2003, duly executed and delivered by the
Borrower and MS&Co., which shall be satisfactory to the Lender in form and
substance.
 
        (h)  Facility Fee. The facility fee as contemplated by Section 3.4.
 
        (i)  Financial Statements. The financial statements referenced in
Section 6.2.
 
        (j)  Underwriting Guidelines. A certified copy of the Underwriting
Guidelines, which shall be in form and substance satisfactory to the Lender.
 
        (k)  Consents, Licenses, Approvals, etc. Copies certified by the
Borrower of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by the Borrower of, and the
validity and enforceability of, the Loan Documents, which consents, licenses and
approvals shall be in full force and effect.
 
        (l)  Other Documents. Such other documents as the Lender may reasonably
request.
 
Section 5.2    Initial and Subsequent Loans.    The making of each Loan to the
Borrower (including the initial Loan) on any Business Day is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to the making of such Loan and also after giving effect thereto and to the
intended use thereof:
 



- 23 -



--------------------------------------------------------------------------------

 
        (a)  No Default.    No Default or Event of Default shall have occurred
and be continuing.
 
        (b)  Representations and Warranties.    Both immediately prior to the
making of such Loan and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by the Borrower in Article VI
and Schedules 1 and 2 hereof, and elsewhere in each of the Loan Documents, shall
be true, correct and complete on and as of the date of the making of such Loan
in all material respects (in the case of the representations and warranties in
Section 6.10 and Schedules 1 and 2, solely with respect to Mortgage Loans
included in the Borrowing Base) with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date). The Lender
shall have received an officer’s certificate signed by a Responsible Officer of
the Borrower certifying as to the truth, accuracy and completeness of the above,
which certificate shall specifically include a statement that the Borrower is in
compliance with all governmental licenses and authorizations and is qualified to
do business and in good standing in all required jurisdictions.
 
        (c)  Borrowing Base.    The aggregate outstanding principal amount of
the Loans shall not exceed the Borrowing Base.
 
        (d)  Due Diligence.    Subject to the Lender’s right to perform one or
more Due Diligence Reviews pursuant to Section 11.15 hereof, the Lender shall
have completed its due diligence review of the Mortgage Loan Documents for each
Loan and such other documents, records, agreements, instruments, mortgaged
properties or information relating to such Mortgage Loans as the Lender in its
sole discretion deems appropriate to review and such review shall be
satisfactory to the Lender in its sole discretion.
 
        (e)  Mortgage Loan Schedule and Exception Report.    The Lender shall
have received from the Custodian a Mortgage Loan Schedule and Exception Report
with Exceptions as are acceptable to the Lender in its sole discretion in
respect of Eligible Mortgage Loans to be pledged hereunder on such Business Day.
 
        (f)  Release Letter.    If applicable, the Lender shall have received
from the Borrower a Warehouse Lender’s Release Letter substantially in the form
of Exhibit E-2 hereto (or such other form acceptable to the Lender) or a
Seller’s Release Letter substantially in the form of Exhibit E-1 hereto (or such
other form acceptable to the Lender) covering each Mortgage Loan to be pledged
to the Lender.
 
        (g)  Fees and Expenses.    The Lender shall have received all fees and
expenses of counsel to the Lender as contemplated by Section 11.3, which amount,
at the Lender’s option, may be netted from any Loan advanced under this
Agreement.
 
        (h)  No Market Events.    None of the following shall have occurred
and/or be continuing:
 
(i)    an event or events shall have occurred resulting in the effective absence
of a “repo market” or comparable “lending market” for financing debt obligations
secured by mortgage loans or securities or an event or events shall
 



- 24 -



--------------------------------------------------------------------------------

have occurred resulting in the Lender not being able to finance any Mortgage
Loans through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events;
 
(ii)    an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in the Lender not being able to
sell securities backed by mortgage loans at prices which would have been
reasonable prior to such event or events; or
 
(iii)    there shall have occurred a material adverse change in the financial
condition of the Lender which affects (or can reasonably be expected to affect)
materially and adversely the ability of the Lender to fund its obligations
tinder this Loan Agreement;
 
provided, however, that if any such events shall have occurred or be continuing
and the Lender shall have determined, in its sole discretion, to not make any
additional Loans, then the Lender shall reimburse the Borrower a pro rata
portion of the facility fee paid to the Lender pursuant to Section 3.4 based
upon the number of days elapsed from the Effective Date to date of such
determination.
 
        (i)  No Morgan Stanley Downgrade.    Morgan Stanley & Co.’s corporate
bond rating as calculated by S&P or Moody’s has not been lowered or downgraded
to a rating below “A-” as indicated by S&P or below “A3” as indicated by
Moody’s.
 
        (j)  Filings, Registrations, Recordings.    Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of the Lender, a perfected, first-priority
security interest in the Collateral, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if the Lender determines such filings are
necessary in its sole discretion), registration or recording in each office in
each jurisdiction in which such filings, registrations and recordations are
required to perfect such first-priority security interest; provided, that
assignments of the Mortgages securing or related to the Mortgage Loans shall not
be required to be recorded prior to the occurrence of an Event of Default.
 
        (k)  Discretionary Mortgage Loans.    At least three (3) Business Days
prior to a Funding Date, the Borrower shall have provided to the Lender a
certification as to the reason why a Discretionary Mortgage Loan has not been
previously disposed of by the Borrower and the Lender shall have approved of the
inclusion of such Discretionary Mortgage Loan in the Mortgage Loan Schedule and
Exception Report to be pledged hereunder on such Funding Date.
 
Each request for a borrowing by the Borrower hereunder shall constitute a
certification by the Borrower that all the conditions set forth in this Article
V (other than Sections 5.2(h) and (i)) have been satisfied (both as of the date
of such notice, request or confirmation and as of the date of such borrowing).
 



- 25 -



--------------------------------------------------------------------------------

 
        (l)  Minimum Usage Fee.    The Lender shall have received the Minimum
Usage Fee, if any.
 
ARTICLE VI
 
Representations and Warranties.
 
The Borrower represents and warrants to the Lender that throughout the term of
this Loan Agreement:
 
Section 6.1    Existence.    The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect, and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.
 
Section 6.2    Financial Condition.    Each of the Borrower and the Guarantor
has heretofore furnished to the Lender a copy of (a) its consolidated balance
sheet and the consolidated balance sheets of its consolidated Subsidiaries for
the fiscal year of the Borrower ended December 31, 2000 and the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower, the Guarantor and their consolidated Subsidiaries for such fiscal
year, setting forth in each case in comparative form the figures for the
previous year, with the opinion thereon of KPMG, LLC and (b) its consolidated
balance sheet and the consolidated balance sheets of its consolidated
Subsidiaries for the three most recently ended quarterly fiscal periods of the
Borrower and the related consolidated statements of income and retained earnings
and of cash flows for the Borrower, the Guarantor and its consolidated
Subsidiaries for such quarterly fiscal periods, setting forth in each case in
comparative form the figures for the previous year. All such financial
statements fairly present, in all material respects, the consolidated financial
condition of the Borrower, the Guarantor and its Subsidiaries and the
consolidated results of their operations as at such dates and for such fiscal
periods, all in accordance with GAAP applied on a consistent basis. Since the
date of the most recently delivered financials, there has been no material
adverse change in the consolidated business, operations or financial condition
of the Borrower, the Guarantor and its consolidated Subsidiaries taken as a
whole from that set forth in said financial statements.
 
Section 6.3    Litigation.    There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or, to the Borrower’s knowledge, threatened) or other legal or
arbitrable proceedings affecting the Borrower or any of its Affiliates or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Loan Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim or claims in an aggregate amount greater
than $1,000,000, (iii) which, individually or in the aggregate, if adversely
determined, could reasonably be likely to have a Material Adverse
 



- 26 -



--------------------------------------------------------------------------------

Effect or (iv) requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder.
 
Section 6.4    No Breach.    Neither (a) the execution and delivery of the Loan
Documents nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of the Borrower, or any applicable law, rule
or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any Servicing Agreement or other material agreement or instrument
to which the Borrower or any of its Affiliates is a party or by which any of
them or any of their Property is bound or to which any of them is subject, or
constitute a default under any such material agreement or instrument or result
in the creation or imposition of any Lien (except for the Liens created pursuant
to this Loan Agreement) upon any Property of the Borrower or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument.
 
Section 6.5    Action.    The Borrower has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party; the execution, delivery
and performance by the Borrower of each of the Loan Documents to which it is a
party have been duly authorized by all necessary corporate or other action on
its part; and each Loan Document has been duly and validly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.
 
Section 6.6    Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by the
Borrower of the Loan Documents or for the legality, validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to this Loan Agreement.
 
Section 6.7    Margin Regulations.    Neither the making of any Loan hereunder,
nor the use of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulations T, U or X.
 
Section 6.8    Taxes.    The Borrower and its Subsidiaries have filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrower, adequate.
 
Section 6.9    Investment Company Act.    Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 6.10    Collateral; Collateral Security.
 
        (a)  The Borrower has not assigned, pledged, or otherwise conveyed or
encumbered any Mortgage Loan or other Collateral to any other Person, and
immediately prior
 



- 27 -



--------------------------------------------------------------------------------

to the pledge of such Mortgage Loan or any other Collateral to the Lender, the
Borrower was the sole owner of such Mortgage Loan or such other Collateral and
had good and marketable title thereto, free and clear of all Liens, in each case
except for Liens to be released simultaneously with the Liens granted in favor
of the Lender hereunder. No Mortgage Loan or other Collateral pledged to the
Lender hereunder was acquired (by purchase or otherwise) by the Borrower from an
Affiliate of the Borrower, other than those Mortgage Loans or other Collateral
which were acquired by the Borrower pursuant to (i) the Mortgage Loan Purchase
and Servicing Agreement, dated December 1, 1998 between the Borrower and New
Century Mortgage Corporation and (ii) the Mortgage Loan Purchase and Servicing
Agreement, dated July 1, 2001 between Worth Funding Incorporated and New Century
Mortgage Corporation, unless such acquisition (by purchase or otherwise) is
evidenced by a sale agreement and an assignment of rights thereunder to the
Lender, in each case, in form and substance acceptable to the Lender, and the
Borrower and its Affiliate file or have filed in all relevant jurisdictions,
UCC-1 financing statements reflecting the transfer of such Mortgage Loan to the
Borrower, together with the assignment of such interest described in such
financing statement to the Lender.
 
        (b)  The provisions of this Loan Agreement are effective to create in
favor of the Lender a valid security interest in all right, title and interest
of the Borrower in, to and under the Collateral.
 
        (c)  Upon receipt by the Custodian of each Mortgage Note, endorsed in
blank by a duly authorized officer of the Borrower, the Lender shall have a
fully perfected first priority security interest therein, in the Mortgage Loan
evidenced thereby and in the Borrower’s interest in the related Mortgaged
Property.
 
        (d)  Upon the filing of financing statements on Form UCC-1 naming the
Lender as “Secured Party” and the Borrower as “Debtor” and describing the
Collateral in the jurisdictions and recording offices listed on Schedule 2
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of the Borrower in, to and
under such Collateral which can be perfected by filing under the Uniform
Commercial Code.
 
Section 6.11    Chief Executive Office/Jurisdiction of Organization.    On the
Effective Date, and during the four months immediately preceding the Effective
Date, the Borrower’s chief executive office, is, and has been, located at 18400
Von Karman, Suite 1000, Irvine, California 92612. On the Effective Date, the
Borrower’s jurisdiction of organization is California.
 
Section 6.12    Location of Books and Records.    The location where the
Borrower keeps its books and records, including all computer tapes and records
relating to the Collateral is its chief executive office.
 
Section 6.13    True and Complete Disclosure.    The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Borrower to the Lender in connection with the negotiation,
preparation or delivery of this Loan Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any
 



- 28 -



--------------------------------------------------------------------------------

material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Borrower to
the Lender in connection with this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of the Borrower,
after due inquiry, that could reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing, furnished to the Lender for use in connection with the transactions
contemplated hereby or thereby.
 
Section 6.14    ERISA.    Each Plan to which the Borrower or its Subsidiaries
make direct contributions, and, to the knowledge of the Borrower, each other
Plan and each Multiemployer Plan is in compliance in all material respects with,
and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law. No
event or condition has occurred and is continuing as to which the Borrower would
be under an obligation to furnish a report to the Lender under Section 7.1 (d)
hereof
 
Section 6.15    Subsidiaries.    Schedule 3 sets forth the name of each direct
or indirect Subsidiary of the Borrower and of the holders of Capital Stock of
the Borrower, its form of organization, its jurisdiction of organization, the
total number of issued and outstanding shares or other interests of Capital
Stock thereof, the classes and number of issued and outstanding shares or other
interests of Capital Stock of each such class, the name of each holder of
Capital Stock thereof and the number of shares or other interests of such
Capital Stock held by each such holder and the percentage of all outstanding
shares or other interests of such class of Capital Stock held by such holders.
 
ARTICLE VII
 
Covenants of the Borrower.
 
The Borrower covenants and agrees with the Lender that, so long as any Loan is
outstanding, and until payment in full of all Secured Obligations:
 
Section 7.1    Financial Statements.    The Borrower shall deliver to the
Lender:
 
        (a)  as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for the Borrower and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP, and a certificate of such
accountants



- 29 -



--------------------------------------------------------------------------------

stating that, in making, the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Default or Event of
Default;
 
        (b)  as soon as available and in any event within 30 days after the end
of each month, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and retained earnings and of cash flows of the
Borrower and its consolidated Subsidiaries for such month and the portion of the
fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, accompanied by (i) a
certificate of a Responsible Officer of the Borrower, which certificate shall
state that said consolidated financial statement fairly represents the
consolidated financial condition and results of operation of the Borrower and
its consolidated Subsidiaries in accordance with GAAP, consistently applied, as
of the end of, and for, such month (subject to normal year-end audit
adjustments) and (ii) the Board Report.
 
        (c)  from time to time such other information regarding the financial
condition, operations, or business of the Borrower as the Lender may reasonably
request; and
 
        (d)  as soon as reasonably possible, and in any event within thirty (30)
days after a Responsible Officer of the Borrower knows, or with respect to any
Plan or Multiemployer Plan to which the Borrower or any of its Subsidiaries
makes direct contributions, has reason to believe, that any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by a senior financial officer of the
Borrower setting forth details respecting such event or condition and the
action, if any, that the Borrower or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC by the Borrower or an ERISA Affiliate with respect to such event
or condition):
 
(i)    any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided, that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;
 
(ii)    the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrower or an ERISA Affiliate to
terminate any Plan;
 
(iii)    the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or any ERISA Affiliate of a notice from a



- 30 -



--------------------------------------------------------------------------------

Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;
 
(iv)    the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;
 
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and
 
(vi)    the adoption of an amendment to any Plan that would result in the loss
of tax-exempt status of the Plan and trust of which such Plan is a part if the
Borrower or an ERISA Affiliate fails to provide timely security to such Plan if
and as required by the provisions of Section 401(a)(29) of the Code or Section
307 of ERISA.
 
The Borrower will furnish to the Lender, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Borrower to the effect that, to the best of such
Responsible Officer’s knowledge, the Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Loan Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing, the same in reasonable detail and
describing the action the Borrower has taken or proposes to take with respect
thereto).
 
Section 7.2    Litigation.    The Borrower will promptly, and in any event
within ten (10) days after service of process on any of the following, give to
the Lender notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting the
Borrower or any of its Subsidiaries or affecting, any of the Property of any of
them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Loan Documents or any action to be
taken in connection with the transactions contemplated hereby, (ii) makes a
claim or claims in an aggregate amount greater than $1,000,000, (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect or (iv) requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act and any rules
thereunder.
 
Section 7.3    Existence, etc.    The Borrower will:
 



- 31 -



--------------------------------------------------------------------------------

 
        (a)  preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises (provided, that nothing in this
Section 7.3(a) shall prohibit any transaction expressly permitted under Section
7.4 hereof);
 
        (b)  comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws) if failure to comply with such requirements
would be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect;
 
        (c)  keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;
 
        (d)  change its jurisdiction of organization from the jurisdiction
referred to in Section 6.11 unless it shall have provided the Lender 30 days’
prior written notice of such change;
 
        (e)  pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy, the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained; and
 
        (f)  permit representatives of the Lender, during normal business hours,
to examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.
 
Section 7.4    Prohibition of Fundamental Changes.    The Borrower shall not
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that the
Borrower may merge or consolidate with (a) any wholly owned subsidiary of the
Borrower or (b) any other Person if the Borrower is the surviving corporation
and the Borrower’s Net Worth would not be affected by such merger or
consolidation and provided further, that if after giving effect thereto, no
Default would exist hereunder.
 
Section 7.5    Borrowing Base Deficiency.    If at any time there exists a
Borrowing Base Deficiency the Borrower shall cure same in accordance with
Section 2.6 hereof
 
Section 7.6    Notices.    The Borrower shall give notice to the Lender:
 
        (a)  promptly upon receipt of notice or knowledge of the occurrence of
any Default or Event of Default;
 
        (b)  with respect to any Mortgage Loan pledged to the Lender hereunder,
immediately upon receipt of any principal prepayment (in full or partial) of
such pledged Mortgage Loan;
 



- 32 -



--------------------------------------------------------------------------------

 
        (c)  with respect to any Mortgage Loan pledged to the Lender hereunder,
immediately upon receipt of notice or knowledge that the underlying Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect adversely the Collateral Value of such pledged Mortgage Loan;
 
        (d)  promptly upon receipt of notice or knowledge of (i) any default
related to any Collateral, (ii) any Lien or security interest (other than
security interests created hereby or by the other Loan Documents) on, or claim
asserted against, any of the Collateral or (iii) any event or change in
circumstances which could reasonably be expected to have a Material Adverse
Effect; and
 
        (e)  promptly upon any material change in the market value of any or all
of the Borrower’s assets.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.
 
Section 7.7    Reports.    The Borrower shall provide the Lender with a
quarterly report, which report shall include, among other items, (a) a summary
of the Borrower’s delinquency and loss experience with respect to mortgage loans
serviced by the Borrower, any Servicer or any designee of either, plus any such
additional reports as the Lender may reasonably request with respect to the
Borrower’s or any Servicer’s servicing portfolio or pending originations of
mortgage loans and (b) a mark to market summary of any residual and/or
subordinate securities held by the Borrower.
 
Section 7.8    Underwriting Guidelines.    Without the prior written consent of
the Lender, the Borrower shall not materially amend or otherwise modify the
Underwriting Guidelines. Notwithstanding the preceding sentence, in the event
that the Borrower makes any amendment or modification to the Underwriting
Guidelines, (i) the Borrower shall promptly deliver to the Lender a complete
copy of the amended or modified Underwriting Guidelines and (ii) if such change
is made without the prior written consent of the Lender, then Lender may, at its
sole option and discretion, refrain from funding any additional borrowings under
Section 2.3 hereof.
 
Section 7.9    Transactions with Affiliates.    The Borrower will not enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Loan Agreement, (b) in
the ordinary course of the Borrower’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate, or make a
payment that is not otherwise permitted by this Section 7.9 to any Affiliate. In
no event shall the Borrower pledge to the Lender hereunder any Mortgage Loan
acquired by the Borrower from an Affiliate of the Borrower.
 
Section 7.10    Limitation on Liens.    The Borrower will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to
 



- 33 -



--------------------------------------------------------------------------------

the Collateral, other than the security interests created under this Loan
Agreement, and the Borrower will defend the right, title and interest of the
Lender in and to any of the Collateral against the claims and demands of all
persons whomsoever.
 
Section 7.11    Limitation on Guarantees.    The Borrower shall not create,
incur, assume or suffer to exist any Guarantees.
 
Section 7.12    Limitation on Distributions.    After the occurrence and during
the continuation of any Default, the Borrower shall not make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
or partnership interest of the Borrower, whether now or hereafter outstanding,
or make any other distribution in respect of any of the foregoing or to any
shareholder or equity owner of the Borrower, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any of the
Borrower’s consolidated Subsidiaries.
 
Section 7.13    Servicer; Servicing Tape.    The Borrower shall provide to the
Lender on the tenth (10th) Business Day of each month a computer readable file
containing servicing information, including, without limitation, those fields
specified by the Lender from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Mortgage Loans serviced hereunder by the Borrower
or any Servicer. The Borrower shall not cause the Mortgage Loans to be serviced
by any servicer other than a servicer expressly approved in writing by the
Lender.
 
Section 7.14    Required Filings.    The Borrower shall promptly provide the
Lender with copies of all documents which the Borrower or any Affiliate of the
Borrower is required to file with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder.
 
Section 7.15    No Adverse Selection.    The Borrower has not selected the
Collateral in a manner so as to adversely affect the Lender’s interests.
 
Section 7.16    Remittance of Prepayments.    The Borrower shall remit, with
sufficient detail to enable the Lender to appropriately identify the Mortgage
Loan to which any amount remitted applies, to the Lender on each Remittance Date
all principal prepayments that the Borrower has received since the prior
Remittance Date.
 
Section 7.17    Minimum Usage.    If, as of any date of determination on or
after June 17, 2003, the average Borrowing Base for the preceding six (6)
calendar months is less than $500,000,000, the Borrower shall remit to the
Lender within one (1) Business Day of such deficiency, the Minimum Usage Fee.
 
ARTICLE VIII
 
Events of Default.
 
Section 8.1    Events of Default.
 
Each of the following events shall constitute an event of default (an “Event of
Default”) hereunder:
 



- 34 -



--------------------------------------------------------------------------------

 
        (a)  the Borrower shall default in the payment of any principal of or
interest on any Loan when due (whether at stated maturity, upon acceleration or
at mandatory or optional prepayment); or
 
        (b)  the Borrower shall default in the payment of any other amount
payable by it hereunder or under any other Loan Document after notification by
the Lender of such default, and such default shall have continued unremedied for
five (5) Business Days; or
 
        (c)  any representation, warranty or certification made or deemed made
herein or in any other Loan Document by the Borrower or any certificate
furnished to the Lender pursuant to the provisions hereof or thereof shall prove
to have been false or misleading in any material respect as of the time made or
furnished (other than the representations and warranties set forth in Schedule
1, which shall be considered solely for the purpose of determining the
Collateral Value of the Mortgage Loans; unless (i) the Borrower shall have made
any such representations and warranties with knowledge that they were materially
false or-misleading at the time made or (ii) any such representations and
warranties have been determined by the Lender in its sole discretion to be
materially false or misleading on a regular basis); or
 
        (d)  the Borrower shall fail to comply with the requirements of Section
7.3(a), Section 7.4, Section 7.5, Section 7.6, or Sections 7.9 through 7.16
hereof; or the Borrower shall otherwise fail to comply with the requirements of
Sections 7.3, 7.7 and 7.8 hereof and such default shall continue unremedied for
a period of five (5) Business Days; or the Borrower shall fail to observe or
perform any other covenant or agreement contained in this Loan Agreement or any
other Loan Document and such failure to observe or perform shall continue
unremedied for a period of seven (7) Business Days; or
 
        (e)  a final judgment or judgments for the payment of money in excess of
$1,500,000 in the aggregate shall be rendered against the Borrower or any of its
Material Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof, and the Borrower or any such Material Affiliate shall not, within said
period of 30 days, or such longer period during which execution of the same
shall have been stayed or bonded, appeal there from and cause the execution
thereof to be stayed during such appeal; or
 
        (f)  the Borrower or any of its Material Affiliates shall admit in
writing its inability to pay its debts as such debts become due; or
 
        (g)  the Borrower or any of its Material Affiliates shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator or the like of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) acquiesce in writing
to, any petition filed against it in an involuntary case under the Bankruptcy
Code or (vi) take any corporate or other action for the purpose of effecting any
of the foregoing; or
 



- 35 -



--------------------------------------------------------------------------------

 
        (h)  a proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Material Affiliates, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of the Borrower or any such
Affiliate or of all or any substantial part of its property or (iii) similar
relief in respect of the Borrower or any such Affiliate under any law relating
to bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement
or winding-up, or composition or adjustment of debts, and such proceeding or
case shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 30 or more days; or an order for relief against the
Borrower or any such Affiliate shall be entered in an involuntary case under the
Bankruptcy Code; or
 
        (i)  the Custodial Agreement or any Loan Document shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by the Borrower; or
 
        (j)  the Borrower shall grant, or suffer to exist, any Lien on any
Collateral except the Liens contemplated hereby; or the Liens contemplated
hereby shall cease to be first priority perfected Liens on the Collateral in
favor of the Lender or shall be Liens in favor of any Person other than the
Lender; or
 
        (k)  the Borrower or any of the Borrower’s Material Affiliates shall be
in default under any note, indenture, loan agreement, guaranty, swap agreement
or any other contract to which it is a party in excess of $1,000,000, including,
without limitation, any MS Indebtedness, which default (i) involves the failure
to pay a matured obligation or (ii) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such note, indenture, loan
agreement, guaranty, swap agreement or other contract; or
 
        (l)  any materially adverse change in the Property, business, financial
condition or prospects of the Borrower or any of its Material Affiliates shall
occur, in each case as determined by the Lender in its sole discretion, or any
other condition shall exist which, in the Lender’s sole discretion, constitutes
a material impairment of the Borrower’s ability to perform its obligations under
this Loan Agreement, the Note or any other Loan Document; or
 
        (m)  MS & Co.’s corporate bond rating has been lowered or downgraded to
a rating below “A-” by S&P or “A3” by Moody’s and the Borrower shall have failed
to repay all amounts owing to the Lender under this Agreement, the Note and the
other Loan Documents within 90 days following such downgrade; or
 
        (n)  the discovery by the Lender of a condition or event which existed
at or prior to the execution hereof and which the Lender, in its sole
discretion, determines materially and adversely affects: (i) the condition
(financial or otherwise) of the Borrower and the Guarantor, their Subsidiaries
or Affiliates; or (ii) the ability of the Borrower or the Guarantor to fulfill
their respective obligations under this Loan Agreement; or
 



- 36 -



--------------------------------------------------------------------------------

 
        (o)  any representation, warranty or certification made or deemed made
in the New Century Guaranty by the Guarantor shall prove to have been false or
misleading in any material respect as of the time made or furnished; or
 
        (p)  the Guarantor shall fail to observe or perform any covenant or
agreement contained in Section II of the New Century Guaranty.
 
ARTICLE IX
 
Remedies Upon Default.
 
Section 9.1    Remedies.
 
        (a)  An Event of Default shall be deemed to be continuing unless
expressly waived by the Lender in writing. Upon the occurrence of one or more
Events of Default hereunder, the Lender’s obligation to make additional Loans to
the Borrower shall automatically terminate without further action by any Person.
Upon the occurrence of one or more Events of Default other than those referred
to in Sections (f), (g) and (h) of Article VIII, the Lender may immediately
declare the principal amount of the Loans then outstanding under the Note to be
immediately due and payable, together with all accrued and unpaid interest
thereon and fees and expenses accruing under this Loan Agreement. Upon the
occurrence of an Event of Default referred to in Sections (f), (g) and (h) of
Article VIII, such amounts shall immediately and automatically become due and
payable without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
 
        (b)  Upon the occurrence of a Default, the Lender shall have the right
to obtain, and the Borrower shall deliver or cause to be delivered, on demand,
physical possession of the Servicing Records and all other files of the Borrower
relating to the Collateral and all documents relating to the Collateral which
are then or may thereafter come in to the possession of the Borrower or any
third party acting for the Borrower and the Borrower shall deliver to the Lender
such assignments as the Lender shall request. The Lender shall be entitled to
specific performance of all agreements of the Borrower contained in this Loan
Agreement.
 
ARTICLE X
 
No Duty of Lender.
 
Section 10.1    No Duty.    The powers conferred on the Lender hereunder are
solely to protect the Lender’s interests in the Collateral and shall not impose
any duty upon it to exercise any such powers. The Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Borrower for any act or failure to act hereunder,
except for its or their own gross negligence, bad faith or willful misconduct.
 



- 37 -



--------------------------------------------------------------------------------

 
ARTICLE XI
 
Miscellaneous.
 
Section 11.1    Waiver.    No failure on the part of the Lender to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.
 
Section 11.2    Notices.    Except as otherwise expressly permitted by this Loan
Agreement, all notices, requests and other communications provided for herein
and under the Custodial Agreement (including without limitation any
modifications of, or waivers, requests or consents under, this Loan Agreement)
shall be given or made in writing (including without limitation by telex or
telecopy) delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof or thereof); or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party provided, that a copy of all notices given
under Section 7.1 shall simultaneously be delivered to Credit Department, Morgan
Stanley, 1221 Avenue of the Americas, 35th Floor, Attention: Patrick Romaine.
Except as otherwise provided in this Loan Agreement and except for notices given
under Article II (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted by telex
or telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.
 
Section 11.3    Indemnification and Expenses.    The Borrower agrees to hold the
Lender and its Affiliates and their officers, directors, employees, agents and
advisors (each an “Indemnified Party”) harmless from and indemnify any
Indemnified Party against all liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, the “Costs”) relating to or arising out of
this Loan Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Loan Agreement, the Note,
any other Loan Document or any transaction contemplated hereby or thereby, that,
in each case, results from anything, other than any Indemnified Party’s gross
negligence, bad faith or willful misconduct. Without limiting the generality of
the foregoing, the Borrower agrees to hold any Indemnified Party harmless from
and indemnify such Indemnified Party against all Costs with respect to all
Mortgage Loans relating to or arising, out of any violation or alleged violation
of any environmental law, rule or regulation or any consumer credit laws,
including without limitation, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence, bad faith or willful misconduct. In
any suit, proceeding or action brought by an Indemnified Party in connection
with any Mortgage Loan for any sum owing thereunder, or to enforce any
provisions of any Mortgage Loan, the Borrower will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Borrower of any obligation thereunder or arising out of any
other agreement, indebtedness or
 



- 38 -



--------------------------------------------------------------------------------

liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all such
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Loan Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, including, without limitation, the reasonable
fees and disbursements of its counsel. The Borrower hereby acknowledges that,
notwithstanding the fact that the Note is secured by the Collateral, the
obligation of the Borrower under the Note is a recourse obligation of the
Borrower.
 
The Borrower agrees to pay as and when billed by the Lender all of the
out-of-pocket costs and expenses incurred by the Lender in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Loan Agreement, the Note, any other Loan Document or any
other documents prepared in connection herewith or therewith, including the New
Century Guaranty. The Borrower agrees to pay as and when billed by the Lender
all of the out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) all the reasonable and documented
fees, disbursements and expenses of counsel to the Lender, (ii) all the due
diligence, inspection, testing and review costs and expenses incurred by the
Lender with respect to Collateral under this Loan Agreement, including, but not
limited to, those costs and expenses incurred by the Lender pursuant to Sections
11.3, 11.14 and 11.15 hereof and (iii) except to the extent amounts in respect
thereof have previously paid pursuant to Section 2.3, the costs of Broker Price
Opinions in respect of Defaulted Mortgage Loans.
 
Section 11.4    Amendments.    Except as otherwise expressly provided in this
Loan Agreement, any provision of this Loan Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrower and the
Lender and any provision of this Loan Agreement may be waived by the Lender.
 
Section 11.5    Successors and Assigns.    This Loan Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
Section 11.6    Survival.    The obligations of the Borrower under Sections 3.3
and 11.3 hereof shall survive the repayment of the Loans and the termination of
this Loan Agreement. In addition, each representation and warranty made or
deemed to be made by a request for a borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty, and the Lender shall not
be deemed to have waived, by reason of making, any Loan, any Default that may
arise because any such representation or warranty shall have proved to be false
or misleading, notwithstanding that the Lender may have had notice or knowledge
or reason to believe that such representation or warranty was false or
misleading at the time such Loan was made.
 
Section 11.7    Captions.    The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this Loan
Agreement.
 



- 39 -



--------------------------------------------------------------------------------

 
Section 11.8    Counterparts.    This Loan Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Loan Agreement
by signing any such counterpart.
 
Section 11.9    Loan Agreement Constitutes Security Agreement: Governing
Law.    This Loan Agreement shall be governed by New York law without reference
to choice of law doctrine, and shall constitute a security agreement within the
meaning of the Uniform Commercial Code.
 
Section 11.10    Submission To Jurisdiction: Waivers.    The Borrower hereby
irrevocably and unconditionally:
 
1.    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;
 
2.    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
3.    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND
 
4.    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
Section 11.11    WAIVER OF JURY TRIAL.    EACH OF THE BORROWER AND THE LENDER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
Section 11.12    Acknowledgments.    The Borrower hereby acknowledges that:
 



- 40 -



--------------------------------------------------------------------------------

 
        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Loan Agreement, the Note and the other Loan Documents;
 
        (b)  the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and
 
        (c)  no joint venture exists between the Lender and the Borrower.
 
Section 11.13    Hypothecation or Pledge of Loans.    The Lender shall have free
and unrestricted use of all Collateral and nothing in this Loan Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by the
Borrower.
 
Section 11.14    Servicing.
 
        (a)  The Borrower covenants to maintain or cause the servicing of the
Mortgage Loans to be maintained in conformity with accepted and prudent
servicing practices in the industry for the same type of mortgage loans as the
Mortgage Loans and in a manner at least equal in quality to the servicing the
Borrower provides for mortgage loans which it owns. In the event that the
preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default, (ii) the date on which all the Secured
Obligations have been paid in full or (iii) the transfer of servicing approved
by the Lender in writing. The Lender hereby approves the Borrower as the initial
servicer (the “Initial Servicer”) of the Mortgage Loans.
 
        (b)  If the Mortgage Loans are serviced by the Borrower, (i) the
Borrower agrees that the Lender is the collateral assignee of all servicing
records, including, but not limited to, any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Mortgage Loans (the “Servicing Records”), and (ii)
the Borrower grants the Lender a security interest in all servicing fees and
rights relating to the Mortgage Loans and all Servicing Records to secure the
obligation of the Borrower or its designee to service in conformity with this
Section and any other obligation of the Borrower to the Lender. The Borrower
covenants to safeguard such Servicing Records and to deliver them promptly to
the Lender or its designee (including the Custodian) at the Lender’s request.
 
        (c)  If the Mortgage Loans are serviced by a third party servicer (such
third party servicer, the “Third Party Servicer”) the Borrower (i) shall provide
a copy of the servicing agreement to the Lender, which shall be in form and
substance acceptable to the Lender (the “Servicing Agreement”), and (ii) shall
provide a Servicer Notice to the Third Party Servicer substantially in the form
of Exhibit G hereto (a “Servicer Notice”) and shall cause such Third Party
Servicer to acknowledge and agree to the same. Any successor or assignee of a
Third Party Servicer shall be approved in writing by the Lender and shall
acknowledge and agree to a



- 41 -



--------------------------------------------------------------------------------

Servicer Notice prior to such successor’s assumption of servicing obligations
with respect to the Mortgage Loans.
 
        (d)  If the Servicer of the Mortgage Loans is the Borrower or an
Affiliate of the Borrower, the Borrower shall provide to the Lender a letter to
the effect that upon the occurrence of an Event of Default, the Lender may
terminate any Servicing Agreement and in any event transfer servicing to the
Lender’s designee, at no cost or expense to the Lender, it being agreed that the
Borrower will pay any and all fees required to terminate the Servicing Agreement
and to effectuate the transfer of servicing to the designee of the Lender.
 
        (e)  After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Custodian, (i) the Borrower shall give prior written notice
to the Lender of any proposed modification or alteration to the terms of any
such Mortgage Loan and unless the Borrower shall have received the Lender’s
written approval of such modification or alteration within five (5) Business
Days thereafter, in the event the Borrower nevertheless makes such modification
or alteration to the terms of such Mortgage Loan thereafter, such Mortgage Loan
shall thereupon have a Collateral Value equal to zero, and (ii) the Borrower
will have no obligation or right to repossess such Mortgage Loan or substitute
another Mortgage Loan, except as provided in the Custodial Agreement.
 
        (f)  In the event the Borrower or its Affiliate is servicing the
Mortgage Loans, the Borrower shall permit the Lender from time to time during
business hours and upon prior reasonable notice (provided, that if a Default
shall have occurred and be continuing, no such notice shall be required) to
inspect the Borrower’s or its Affiliate’s servicing facilities, as the case may
be, for the purpose of satisfying the Lender that the Borrower or its Affiliate,
as the case may be, has the ability to service the Mortgage Loans as provided in
this Loan Agreement.
 
Section 11.15    Due Diligence Review.
 
        (a)  Mortgage Loans.    The Borrower acknowledges that the Lender has
the right to perform continuing due diligence reviews with respect to the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder or otherwise, and the Borrower
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the Borrower or the Servicer, as the case may be, the Lender or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession or under the
control of the Borrower, the Servicer and/or the Custodian. The Borrower also
shall make available to the Lender a knowledgeable financial or accounting,
officer for the purpose of answering questions respecting the Mortgage Files and
the Mortgage Loans. Without limiting the generality of the foregoing, the
Borrower acknowledges that the Lender may make Loans to the Borrower based
solely upon the information provided by the Borrower to the Lender in the
Mortgage Loan Tape and the representations, warranties and covenants contained
herein, and that the Lender, at its option, has the right at any time to conduct
a partial or complete due diligence review on some or all of the Mortgage Loans
securing such Loan, including without limitation ordering new credit reports and
new appraisals on the related Mortgaged Properties and otherwise re-generating
the information used to originate such
 



- 42 -



--------------------------------------------------------------------------------

Mortgage Loan. The Lender may underwrite such Mortgage Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. The
Borrower agrees to cooperate with the Lender and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Lender and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Mortgage Loans
in the possession, or under the control, of the Borrower.
 
        (b)  Borrower.    The Borrower acknowledges that the Lender has the
right to perform quarterly due diligence reviews of the Borrower’s operations,
including, but not limited to, a review of (1) the financial condition of the
Borrower, (2) loan origination and servicing guidelines, and (3) other corporate
due diligence matters at the discretion of the Lender. In connection therewith,
the Borrower agrees that upon reasonable (but no less than two (2) Business
Day’s) prior notice to the Borrower (provided, that if a Default has occurred
and is continuing, no such notice shall be required), the Lender or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of all documents, records,
agreements, instruments or information relating to the Borrower which are in
possession or under the control of the Borrower, as the Lender may reasonably
request. The Borrower shall also make available to the Lender a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the financial condition of the Borrower and make available to the
Lender an officer of the Borrower for the purpose of answering questions
respecting other corporate due diligence matters.
 
        (c)  Fees and Expenses of Due Diligence Review.    The Borrower further
agrees that the Borrower shall reimburse the Lender for any and all
out-of-pocket costs and expenses incurred by the Lender in connection with the
Lender’s activities pursuant to this Section 11.15.
 
Section 11.16    Set-Off.    In addition to any rights and remedies of the
Lender provided by this Loan Agreement and by law, the Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Borrower. The
Lender agrees promptly to notify the Borrower after any such set-off and
application made by the Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.
 
Section 11.17    Intent.    The parties recognize that each Loan is a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended.
 



- 43 -



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.
 
BORROWER
 
NC CAPITAL CORPORATION
By:
 
/s/    PATRICK FLANAGAN        

--------------------------------------------------------------------------------

   
Name:
Title:    Chief Executive Officer
 
Address for Notices:
 
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention:  Melissa Dant
Telecopier No.:  (949) 440-7033
Telephone No.: (949) 225-7817

 
LENDER
 
MORGAN STANLEY
MORTGAGE CAPITAL, INC.
By:
 
/s/    ANDREW B. NEUBERGER        

--------------------------------------------------------------------------------

   
Name:
Title:    Vice President
 
Address for Notices:
 
1585 Broadway
New York, NY 10036
Attention:  Andy Neuberger
Telecopier No.:  (212) 761-0093



G-1